Plaintiff corporation seeks a peremptory writ of mandamus to compel the liquor control commission of this State to issue to plaintiff two beer licenses.
I think the writ should be denied for the following reasons:
The Constitution of this State invested the legislature with power to establish a liquor control commission, "who, subject to statutory limitations, shall exercise complete control of the alcoholic beverage traffic within this State." The liquor control act (Act No. 8, Pub. Acts 1933 [Ex. Sess.]) contains the following provisions:
"SEC. 17. The commission is hereby authorized to issue licenses in its discretion, as provided in this act. * * *
"SEC. 23. Vendors. Vendors shall be, when a corporation, only a corporation authorized to do business under the laws of the State of Michigan; when a firm or partnership, only when the majority of said firm or partnership are American citizens who have resided in the State of Michigan for one year, and when an individual, an American citizen residing in the State of Michigan for at least one year."
Plaintiff corporation, organized in February, 1936, has four stockholders two of whom are American citizens and appear to own jointly 75 per cent. of the corporate stock; the other two are not American citizens and appear to own jointly 25 per cent. of the stock. Its petition is for licenses to continue to conduct for the year 1936 the same business carried on by three of these four people in the same location in the city of Detroit during the previous license year. The three who conducted the business during the previous year were Mrs. Bella Kranen, a naturalized citizen, David Hecht and his wife *Page 557 
Bessie Hecht, neither of whom is a citizen. Mrs. Hecht owns the building in Detroit in which the business has been and is proposed to be conducted. Mrs. Bella Kranen, sister of Mrs. Hecht, is a married woman with four children who during all the period in question has lived in Bay City, Michigan. For the year 1935 the license for this Detroit place of business was obtained by Mrs. Kranen and in this method Mr. and Mrs. Hecht, who because of lack of citizenship were ineligible to secure a license, succeeded in operating the business in Detroit during the last past license year. When applying for the 1935 license Mrs. Kranen gave her street address as 1701 East Davison street, Detroit, Michigan. It is now admitted she lived in Bay City. That in obtaining the 1935 license these three people perpetrated a fraud and deceit upon the liquor commission appears from this record in a manner too plain to be questioned. It also appears that it was contrary to the rules and regulations of the liquor control commission for Mr. and Mrs. Hecht to carry on business in Detroit under a license issued to Mrs. Kranen who lived in Bay City. Incident to plaintiff's application for a 1936 license, made by Mrs. Kranen, an investigation was made and it disclosed the facts above noted in regard to her having secured a license during the previous year under which her sister and her sister's husband, who were not citizens, carried on the business in property owned by Mrs. Hecht in the city of Detroit. On this ground it was recommended by the Detroit police department that the application for the 1936 license be denied. In the return of the liquor commission in this proceeding the following appears:
"It is denied that the action of the liquor commission was improper and in violation of the liquor control *Page 558 
act, and it is also admitted that the discretion vested in the commission in regard to issuing licenses must be sound and exercised in a reasonable manner; however, it is denied that either expressly or impliedly the liquor control commission did act arbitrarily and unreasonably in rejecting said licenses in this manner."
The statute hereinbefore quoted provides that the commission may issue licenses "in its discretion." There is no provision in the statute specifically applicable to the granting or denying of a vendor's license to a corporation a part of whose stockholders are not citizens. But the policy of this State touching such a situation rather clearly appears from the statutory provision that a license shall not be granted to a firm or partnership except "the majority of said firm or partnership are American citizens who have resided in the State of Michigan for one year." This record presents a petitioner half of whose stockholders are not American citizens, and these non-citizen stockholders propose actively to carry on the business in property owned by one of them in Detroit; and these two Detroit stockholders are the same persons who in conjunction with Mrs. Kranen of Bay City succeeded during the last past license year in perpetrating upon the commission what unquestionably was a fraud and deceit in securing the license under which Mr. and Mrs. Hecht operated. Under such circumstances I cannot agree that the liquor control commission abused its discretion in denying the corporate petitioner, composed of these same persons and one other, a license to operate again during the current license year.
The liquor control commission by constitutional provision is empowered to "exercise complete control of the alcoholic beverage traffic," subject only *Page 559 
to statutory limitations. The liquor control act expressly provides:
"Except as by this act otherwise provided, the commission shall have the sole right, power and duty to control the alcoholic beverage traffic and traffic in other alcoholic liquor within the State of Michigan, including the manufacture, importation, possession, transportation and sale thereof." Act No. 8, § 1, Pub. Acts 1933 (Ex. Sess.).
The only pertinent statutory limitation is that a license cannot be granted to a corporation unless it is "authorized to do business under the laws of the State of Michigan." The rule or test of "expressio unius est exclusio alterius" has no application to the statutory provision under consideration. The legislature has not said that the commission must grant a license to every qualified corporation which applies to be licensed as a vendor. The fact that a license may be granted to one qualified corporation and denied to another is not necessarily an abuse of discretion on the part of the liquor control commission. In this case the return of the commission denies that it acted "arbitrarily and unreasonably in rejecting the said licenses." The record before us contains no testimony which meets or tends to overcome this denial of arbitrary or unreasonable conduct in the refusal of petitioner's application. The circuit judge to whom this matter was referred for taking testimony did not find as a fact that the members of the commission acted arbitrarily or unreasonably. Instead it was determined as a fact that the commission refused to issue the licenses to the petitioning corporation for the sole reason that two stockholders having 25 per cent. of its stock were not American citizens. But it also conclusively appears, as noted above, that these two stockholders *Page 560 
are the actual parties in interest and have the actual control of the business, and that they are the same parties who conducted this same business the previous year in violation of the commission's regulations. Such a record does not justify interference by this court, which should not undertake to substitute its judgment for that of the liquor control commission in granting or denying licenses to engage in the liquor traffic. This is the clear purport of our holding inScott v. Township Board of Arcadia Township, 268 Mich. 170.
As bearing upon the propriety of this court's intermeddling in the control and regulation of the liquor traffic it should be borne in mind that the writ of mandamus is not one of right but rather one of grace. Detroit Bar Ass'n v. American LifeIns. Co., 264 Mich. 495; Simonton v. City of Pontiac, 268 Mich. 11
. Its issuance should not be directed unless there is a clear legal duty which the defendant should perform and a clear legal right in the plaintiff to the discharge of that duty. Toan v.McGinn, 271 Mich. 28. The petitioner in this proceeding is not asserting a legal right. Instead the liquor control act provides:
"The commission is hereby authorized to issue licenses in itsdiscretion." Act No. 8, § 17, Pub. Acts 1933 (Ex. Sess.).
A liquor license, even if granted, does not bestow upon the holder contractual or vested rights. Johnson v. Liquor ControlCommission, 266 Mich. 682. Surely under the record in the instant case it would be going too far for this court to issue its peremptory writ to the liquor control commission requiring it to grant the licenses which petitioner seeks. Notwithstanding the finding of the circuit judge that the sole ground of refusal to grant the licenses was *Page 561 
that two of the four stockholders in the petitioning corporation were not American citizens; still there may be, and I think it clearly appears there are, other and sufficient reasons which amply justify the commission in denying the application. This court has often affirmed a decision under review in spite of the fact a wrong or inadequate reason was given by the trial tribunal as the basis of a correct result. For the reasons indicated the writ of mandamus should be denied.
At most the action of this court should go no further than to determine that the ground upon which the commission acted was insufficient, and for that reason remand the proceeding to the commission for further consideration and the granting or denying of the licenses as may be justified by the facts and circumstances made apparent to the commission. In either event petitioner's present application for writ of mandamus should be denied, with costs.
BUTZEL and TOY, JJ., concurred with NORTH, C.J. POTTER, J., did not sit.